IV115th CONGRESS1st SessionH. RES. 109IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mrs. Walorski submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONDeploring the actions of the Palestinian Authority to join the International Criminal Court and undertake legal action through the Court against Israel.
Whereas the House of Representatives supports the long-standing position of the United States Government to insist on the resolution of the Israel-Palestinian conflict through direct negotiations between the two parties; Whereas the House of Representatives has long appropriated United States taxpayer funds to facilitate a negotiated solution between the two parties;
Whereas the House of Representatives believes the current policy of the Palestinian Authority to seek legitimacy for unilateral statehood through international institutions is toxic to the prospects of a negotiated solution with Israel; Whereas the term “lawfare” means the abuse of law to achieve political and military means and has as its goals the delegitimization of the sovereignty of democratic states and the obstruction of democracies to fight against and defeat terrorism;
Whereas the House of Representatives believes that the current policy of the Palestinian Authority to consider and potentially seek legal action against Israel through the International Criminal Court is a politically motivated action designed to put political pressure on Israel outside the context of direct negotiations, weaken Israel’s sovereignty, and hinder Israel’s ability to fight against and defeat terrorism, the House of Representatives believes the Palestinian Authority policy constitutes an act of lawfare; Whereas the use of lawfare is a national security danger to all democracies, including the United States and its democratic allies, who engage their militaries to defend their sovereignty and fight against and defeat terrorism, the House of Representatives views the current policy of the Palestinian Authority to use lawfare against Israel as a dangerous precedent that threatens the national security of the United States and its democratic allies; and
Whereas the United States Congress passed the American Service Members Protection Act, which became law on August 2, 2002, that protects United States citizens and allied persons by protecting them from the jurisdiction, investigation, arrest, detainment, prosecution or imprisonment by or on behalf of the International Criminal Court with respect to actions undertaken by them in an official capacity: Now, therefore, be it That the House of Representatives views lawfare as a threat to United States military activities abroad and those of the United States democratic allies, and believes it is vital to take a stand against its use in order to protect the Nation’s best interests. 
